DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: 
The best prior art, US 2019/0311874 (Tuohimaa), disclose an X-ray generation device comprising: 
a cathode (210) including an electron source (200) that generates an electron beam [0052]; 
an anode including a transmission type target (100) configured to transmit [0056], in an incident direction of the electron beam, an X-ray generated by collision of the electron beam (Fig. 1); and 
a convergence electrode that converges the electron beam toward the transmission type target [0052], 
wherein transmission type target has a first region having a locally small thickness and a second region having a larger thickness than the first region (Fig. 2b, 112 end with greater thickness; 110 end with lesser thickness) [0060].
The prior art fails to teach the details of wherein the X-ray generation device further comprises an electron beam deflection unit configured to switch an incident position of the electron beam to the transmission type target between the first region and the second region, and wherein the electron beam deflection unit has an adjustment node to adjust an X-ray focal spot diameter and an X-ray generation mode to generate an X-ray, the electron beam is caused to enter the first region in the adjustment mode, and the electron beam is caused to enter the second region in the X-ray generation mode.

Regarding claim 15: 
The best prior art, US 2019/0311874 (Tuohimaa), disclose a method of adjusting an X-ray focal spot diameter in alt X-ray generation device including a cathode (210) including an electron source (200) that generates an electron beam [0052], an anode including a transmission type target configured to transmit [0056], in an incident direction of the electron beam, an X-ray generated by collision of the electron beam, and a convergence electrode that converges the electron beam toward the transmission type target [0052].
The prior art fail to teach the details of the method comprising: changing an applied voltage to the convergence electrode in a state where the electron beam enters a first region having a locally small thickness formed in the transmission type target; and acquiring a relationship between the applied voltage to the convergence electrode and an X-ray dose emitted from the transmission type target and determining a just focus voltage based on the relationship.
Since the prior art fails to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record.  Claims 16-20 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANI FOX/
Primary Examiner
Art Unit 2884